Shulman, Presiding Judge.
The gravamen of this appeal centers on the determination of the proper beneficiaries of insurance proceeds which became payable under a group accident policy when Reider A. Trosdal, the insured, died in a boating mishap. Trosdal was a stockholder, director, and executive vice-president of the Savannah sales office of appellant Johnson, Lane, Space, Smith & Company, Inc. (“Johnson, Lane”). Johnson, Lane, the holder of the policy in question, claimed the proceeds as béneficiary pursuant to an alleged prior agreement with Trosdal. However, due to an apparent oversight, Trosdal had failed to designate the corporation as beneficiary under the group accident policy then in effect. Consequently, both Johnson, Lane and the appellees, as children and heirs of the late Mr. Trosdal, filed claims for the insurance funds.
The trial court, relying on OCGA § 33-30-1 (1), granted appellees’ motion for summary judgment and awarded the insurance proceeds to Trosdal’s heirs as law. This appeal followed.
OCGA § 33-30-1 (1) prohibits an insured employee from naming the policyholder/employer as beneficiary of the group policy. The persons who were eligible for insurance under the policy in question were described in that policy as “[a]ll full-time and commissioned employees . . . whose names appear on the Schedule of Insured Persons.” (Emphasis supplied.) Inasmuch as Trosdal was listed in the above schedule, it is apparent that he was included as an employee of Johnson, Lane under the policy. It follows that OCGA § 33-30-1 (1) prohibits the naming of Johnson, Lane as beneficiary of the group accident policy that covered the deceased. Accordingly, the trial court properly granted appellees’ motion for summary judgment.

Judgment affirmed.


McMurray, C. J., and Birdsong, J., concur.